— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed January 26, 2012, upon his conviction of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on February 5, 2001.
Ordered that the resentence is affirmed.
Since the defendant was still serving his first sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.